United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, DEFENSE
COMMISSARY AGENCY, Fort Sill, OK,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1534
Issued: April 5, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 26, 2020 appellant filed a timely appeal from a June 17, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-0783.
On June 15, 2020 appellant filed a second appeal from the same June 17, 2019 OWCP
decision.1 The Clerk of the Appellate Boards inadvertently assigned Docket No. 20-1534.
The Board has duly considered the matter and concludes that, since there are now two
docket numbers assigned for a review of the same OWCP decision, one of the docket numbers
must be dismissed. The Board issued an order on March 26, 2021, dismissing the appeal in
20-0783, finding that the February 26, 2020 appeal of the June 17, 2019 decision was untimely
and the Board was, therefore, without jurisdiction to review the appeal.2 Since the Clerk of the

1

Appellant on his appeal request form (Form AB-1) referred generally to OWCP decisions issued in his claim from
1980 through 2018. The most recent OWCP decision of record is the June 17, 2019 nonmerit decision.
2

Order Dismissing Appeal, Docket No. 20-0783 (issued March 26, 2021)

Appellate Boards inadvertently assigned Docket No. 20-1534 to appellant’s second appeal request,
this docket number shall be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1534 is dismissed.
Issued: April 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

